                   UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF TENNESSEE
                  EASTERN DIVISION


DENICIA RANKIN,                            JUDGMENT IN A CIVIL CASE

      Plaintiff,

vs.


JACKSON MADISON GENERAL HOSPITAL,          CASE NO: 17-1050-STA-egb

      Defendant.



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.


IT IS SO ORDERED AND ADJUDGED that in accordance with the Order
Granting Plaintiff’s Motion To Dismiss Without Prejudice entered
on March 8, 2019, this cause is hereby DISMISSED without
prejudice.




                                           APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 3/8/2019                      THOMAS M. GOULD
                                    Clerk of Court

                                           s/Maurice B. BRYSON
                                    (By)    Deputy Clerk
